Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 1 of 94




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

  CENTENNIAL BANK, an Arkansas
  state-chartered bank,

         Plaintiff,
                                                               Case No.: 0:21-cv-60045
  v.

  EVANDER KANE, an individual, and
  SAN JOSE SHARKS, LLC, a
  Delaware limited liability company,

        Defendants.
  ______________________________/

                                            COMPLAINT

         Plaintiff, Centennial Bank, an Arkansas state-chartered bank (“Centennial”), sues Evander

  Kane (the “Borrower”) and San Jose Sharks, LLC, a Delaware limited liability company (the

  “Team”), both of whom are together referred to herein as the “Defendants,” and alleges:

                         I. PARTIES, JURISDICTION, AND VENUE

         1.      Centennial is an Arkansas state-chartered bank doing business in the Middle

  District of Florida, and has its principal place of business in Conway, Arkansas. Centennial is duly

  authorized to conduct business in the State of Florida.

         2.      The Borrower is a citizen of California, domiciled within Santa Clara County,

  California, and doing business within the State of Florida, including within the Southern District

  of Florida.

         3.      The Team is a Delaware limited liability company, doing business throughout the

  State of Florida, including the Southern District of Florida, with its principal place of business

  located within San Jose, California. The Team’s sole member is its parent company, Sharks Sports
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 2 of 94




  & Entertainment LLC (“SSE”), a Delaware limited liability company whose sole member is its

  parent company, San Jose Sports & Entertainment Enterprises (“SJSEE”), a private company that

  is based in San Jose, California.

         4.      Pursuant to 28 U.S.C. §§ 1331 and 1332, and other applicable law, jurisdiction over

  this cause exists in the Southern District of Florida.

         5.      Pursuant to 28 U.S.C. § 1391(a), venue is proper in the Southern District of Florida.

  Moreover, Centennial and the Borrower are parties to that certain Note, as the term is more fully

  defined herein, under which Centennial is presently suing the Borrower, that provides, inter alia,

  that “[i]n the event that legal action is instituted to collect any amount due under, or to enforce any

  provision of, this [Note], Borrower … consent to, and by execution hereof submit themselves to,

  the jurisdiction of the courts of the State of Florida, … such litigation may be brought in or

  transferred to a court of competent jurisdiction in and for Broward County, Florida.”

         6.      As to each cause of action set forth in this complaint (this “Complaint”), this is an

  action wherein the amount in controversy exceeds $75,000, exclusive of interest, costs, and

  attorneys’ fees.

         7.      With respect to each cause of action set forth in this Complaint, this is an action for

  equitable relief and/or to recover damages pursuant to certain agreements executed, delivered,

  and/or defaulted upon in the Southern District of Florida.

         8.      With respect to each count set forth in this Complaint, all requirements and

  conditions precedent to the bringing of this action have been satisfied, performed, or waived.

         9.      With respect to each cause of action set forth in this Complaint, Centennial has

  retained the undersigned law firm as counsel of record herein, and has agreed to compensate and

  reimburse it for services rendered and costs incurred in connection with the enforcement of its



                                                    2
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 3 of 94




  rights and remedies as more fully set forth below.

                                II. BACKGROUND ALLEGATIONS

  A.      The Player’s Contract and Professional Hockey Career

          10.     The Borrower is a Canadian born professional ice hockey player who made his first

  appearance in the “National Hockey League” (“NHL”), on October 3, 2009, on behalf of the

  Atlanta Thrashers 1, after being selected fourth overall in the 2009 NHL Entry Draft. The NHL is

  a North American professional ice hockey organization consisting of thirty-one (31) teams across

  the United States and Canada.

          11.     Through a series of trades over the next several years, the Borrower was ultimately

  traded to the Team on February 26, 2018.

          12.     On May 25, 2018, the Borrower re-signed with the Team at the conclusion of the

  2017-2018 regular season, entering into that certain “Standard Player’s Contract” (the “Player’s

  Contract”) with the Team, a copy of which is attached hereto as Exhibit “A.”

          13.     The Team, more widely known as the San Jose Sharks, is one of the thirty-one (31)

  North American professional ice hockey teams that compete in the NHL, and one of the twenty-

  four (24) based in the United States, participating as a member club of the Pacific Division of the

  Western Conference. As part of its membership in the NHL, the Team regularly competes,

  engages in, and conducts business throughout the State of Florida, including the Southern District

  of Florida.

          14.     Pursuant to the terms of the Player’s Contract, the Borrower is to be compensated

  $49,000,000 over a seven (7) year period (the “Contract Term”) commencing on July 1, 2018 and

  continuing through the conclusion of the 2024-2025 season (the “Contract Salary”). The Contract


  1
   The Atlanta Thrashers were ultimately purchased by True North Sports and Entertainment, becoming the Winnipeg
  Jets.

                                                        3
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 4 of 94




  Salary is broken up into two (2) categories: (i) $37,000,000 represents the Borrower’s base salary

  the be paid out over the Contract Term and (ii) $12,000,000 represents a signing bonus (the

  “Signing Bonus”) that is similarly to be paid out to the Borrower over the Contract Term.

  B.     The Borrower and Lender’s Lending Relationship

         15.     During September 2018, and after securing his lucrative Player’s Contract, the

  Borrower, together with his broker, Sure Sports, LLC (the “Broker”), approached Centennial for

  purposes of soliciting a loan in the amount of $3,900,000, for purposes of certain business and

  investment opportunities of the Borrower.

         16.     Based upon representations and assurances made by both the Borrower and Broker,

  Centennial approved the Borrower for a loan in the amount of $3,900,000 (the “Loan”). The Loan

  is evidenced by a “Promissory Note” (the “Original Note”), dated September 5, 2018, and in the

  original principal amount of $3,900,000. A copy of the Original Note is attached hereto as Exhibit

  “B.”

         17.     As agreed between Centennial and the Borrower, the Loan was secured by a pledge

  of the rights of the Borrower under the Player’s Contract. Centennial’s in rem rights are evidenced

  by a “Secured Financial Transaction and Security Agreement” (the “Original Security

  Agreement”), a copy of which is attached hereto as Exhibit “C.”

         18.     Pursuant to the terms of the Security Agreement, the Borrower granted Centennial

  a perfected security interest in the Contract Salary, and any other amounts due and owing to the

  Borrower under the Player’s Contract (collectively, the “Pledged Payments”). Moreover, the

  Original Security Agreement required, and the Borrower agreed, to have all of the Pledged

  Payments electronically deposited directly into a controlled deposit account opened with

  Centennial (the “Designated Account”), in order to secure prompt and sufficient monthly payments



                                                  4
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 5 of 94




  under the Loan.

          19.     As further evidence of Centennial’s reliance upon the Player’s Contract and

  Security Agreement as a source of repayment, the term of the Original Note is directly subject to

  the term of the Player’s Contract. Accordingly, the initial term of the Note was to mature on the

  earlier of: (i) April 15, 2025; or (ii) if the Player’s Contract is terminated, within five (5) calendar

  days after the [t]ermination – as defined under the Player’s Contract – is effective pursuant to the

  Player’s Contract.

          20.     Consistent with the terms of the Original Note and Original Security Agreement,

  the Borrower executed in favor of Centennial a “Florida Agreement to Waive Garnishment

  Protection” (the “Garnishment Waiver”), a copy of which is attached hereto as Exhibit “D.” In

  executing the Garnishment Waiver, the Borrower agreed to waive protection from garnishment

  otherwise potentially afforded under Florida law.

          21.     With Centennial in receipt of the Original Note, Original Security Agreement, and

  Garnishment Waiver, as the same are amended from time to time (collectively, the “Loan

  Documents”), Centennial advanced all funds as required under the Original Note in accordance

  with the terms of the same.

          22.     At the request of the Borrower, the Loan and Original Note were amended three (3)

  times, thereby renewing, increasing, and amending the Loan as follows:

                  a.      On October 17, 2018, the Loan was renewed and increased by an additional

                          $2,000,000, resulting in a new principal amount of $5,900,000, as

                          evidenced by that certain “First Amendment to Promissory Note” (the “First

                          Amended Note”), a copy of which is attached hereto as Exhibit “E.”




                                                     5
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 6 of 94




                 b.      On February 28, 2019, the Loan was renewed and increased from

                         $5,181,691.17 to $5,900,000, as evidenced by that certain “Second

                         Amendment to Promissory Note” (the “Second Amended Note”), a copy of

                         which is attached hereto as Exhibit “F.”

                 c.      On April 30, 2019, the Loan was renewed and increased from

                         $5,530,501.89 to $8,000,000, as evidenced by that certain “Third

                         Amendment to Promissory Note” (the “Third Amended Note”), a copy of

                         which is attached hereto as Exhibit “G.”

  The Original Note, First Amended Note, Second Amended Note, and Third Amended Note, are

  collectively referred to herein as the “Note.”

         23.     At each stage in which the Borrower executed each of the foregoing amendments

  to the Loan, the Borrower additionally executed a corresponding amendment document to the

  Original Security Agreement as follows:

                 a.      On October 17, 2018, the Borrower executed in favor of Centennial that

                         certain “First Amendment to Secured Financial Transaction and Security

                         Agreement” (the “First Amended Security Agreement”), a copy of which is

                         attached hereto as Exhibit “H.”

                 b.      On February 28, 2019, the Borrower executed in favor of Centennial that

                         certain “Second Amendment to Secured Financial Transaction and Security

                         Agreement” (the “Second Amended Security Agreement”), a copy of which

                         is attached hereto as Exhibit “I.”

                 c.      On April 30, 2019, the Borrower executed in favor of Centennial that certain

                         “Third Amendment to Secured Financial Transaction and Security



                                                   6
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 7 of 94




                         Agreement” (the “Third Security Agreement”), a copy of which is attached

                         hereto as Exhibit “J.”

  Each of the three (3) foregoing amendments to the Original Security Agreement expressly

  references the new amount of the Loan, and act to amend the Original Security Agreement to

  simply reflect the same as well as the Borrower’s new payment and amortization schedule. In all

  other respects, and to the extent not set forth within the foregoing amendments, the terms,

  conditions, and provisions of the Original Security Agreement continue in full force and effect.

  The Original Security Agreement, First Amended Security Agreement, Second Amended Security

  Agreement, and Third Amended Security Agreement, are collectively referred to herein as the

  “Security Agreements.”

         24.     The Note and Security Agreements provided Centennial with significant and

  material rights in and to the Player’s Contract in order to secure repayment of the Loan, including

  inter alia the following:

                 a.      Section M(1) of the Note provides that the “Borrower agrees to direct

                         payments from the Team (as defined above) to Lender for all payments due

                         under this Note.”

                 b.      Section B(3) of the Security Agreements provides that the “Borrower agrees

                         to authorize the Sharks … to electronically deposit into [the Designated

                         Account] the Pledged Payments that would otherwise be paid directly to

                         Borrower by the Pirates … under the Player’s Contract…”

                 c.      Section B(4) of the Security Agreements provides that the “Borrower agrees

                         to allow Lender to directly provide to Sharks … Borrowers financial

                         institution information and account and routing numbers, as well as any



                                                  7
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 8 of 94




                         other relevant instructions for [the Designated Account], so the Sharks may

                         directly deposit the Pledged Payments …”

                  d.     Section E(2) of the Security Agreements provides that the Borrower and

                         Centennial have agreed that, “in addition to any other legal rights and

                         remedies available to [Centennial] for any breach by the Borrower,

                         [Centennial] shall be entitled to enforce [the] Borrower’s obligations

                         hereunder by court injunction, or court ordered affirmative action, which

                         injunction or ordered action they also serve to restrain a future breach of

                         this [Security Agreements] if there are reasonable grounds to believe that

                         such a breach is threatened.

  Each of the foregoing provisions, as well as the remaining provisions within the Note and Security

  Agreements, were material to Centennial’s decision to agree to enter into and fund the Loan with

  the Borrower.

  C.     The Borrower’s Breaches of the Note and Security Agreement

         25.      Pursuant to the terms of the Security Agreements, on or about September 5, 2018,

  the Borrower opened the Designated Account with Centennial. At that time, the Borrower also

  executed and delivered to Centennial an “Authorization to Auto-Debit Account for Loan

  Payments,” whereby the Borrower authorized Centennial to debit his monthly payments directly

  from the Designated Account – all as contemplated under the Notes and Security Agreements.

         26.      Under the terms of the Note, the Borrower was required to make monthly payments

  of principal and interest beginning on September 15, 2018, and on the fifteenth (15th) day of each

  consecutive month thereafter, pursuant to the payment schedules attached to the Note.

         27.      On December 15, 2019, the Borrower defaulted under the terms and conditions of

  the Note by failing to make the payment then due and owing (the “Payment Default”), and no
                                                   8
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 9 of 94




  further payments have been made or received by Centennial on the Note.

         28.    Moreover, since as early as October 2019, the Borrower has failed to direct deposit

  of the Pledged Payments into the Designated Account as required pursuant to the terms of the Note

  and Security Agreements. Centennial believes and therefore avers that the Borrower has directed

  the Team to discontinue any and all future direct deposits of the Pledged Payments into the

  Designated Account, in violation of the Security Agreements.

         29.    To be sure, on October 30, 2019, the Borrower requested a “live” check for

  compensation purportedly owed to him by the Team under the Player’s Contract, thereby

  effectively terminating Centennial’s ability to receive payment via direct deposit into the

  Designated Account as contractually agreed and as the Borrower is obligated to do.

         30.    The Borrower has further defaulted under the express terms of the Note and

  Security Agreements as follows:

                a.      Centennial believes and therefore avers that on or about May 11, 2019, the

                        Borrower entered into a lending relationship with South River Capital, LLC,

                        and obtained a loan in the amount of $600,000, without the prior written

                        consent of Centennial, constituting a material breach of the negative

                        covenants within the Security Agreements.

                b.      Centennial believes and therefore avers that on or about May 11, 2019, the

                        Borrower obtained a certain line of credit from The Cosmopolitan of Las

                        Vegas in the amount of $500,000 and then proceeded to fail to repay said

                        obligations resulting in both civil damages and criminal charges. The

                        foregoing actions of the Borrower represent independent and separate

                        violations of the Note and Security Agreements.



                                                 9
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 10 of 94




                 c.      Centennial believes and therefore avers that on October 23, 2020, a

                         $500,000 arbitration award was entered against the Borrower and in favor

                         of his prior management company, Newport Sports Management, Inc. (the

                         “Newport”), based upon the Borrower’s failure to pay Newport its

                         commission purportedly due under a separate management agreement as

                         between the Borrower and Newport. The foregoing constitutes a direct

                         violation of the Note and Security Agreement as it not only potentially

                         endangers and encumber the Pledged Payments, but constitutes a civil

                         judgment entered against the Borrower in violation of Section D of the

                         Security Agreements.

         31.     In light of the foregoing material defaults of the Borrower under the Loan

  Documents, Centennial accelerated the unpaid balance due on the Note by the Borrower, as

  amended, modified, and/or extended, and made demand upon the Borrower for payment. As of

  the date of filing this Complaint, the Borrower has failed and refused, and continues to fail and

  refuse, to pay the sums due under the Loan Documents.

         32.     As of December 11, 2020, the Loan was in the aggregate amount of $8,360,092.97

  (the “Payoff Demand Amount”), inclusive of principal, accrued interest and late fees, itemized as

  follows:

             Principal:                                             $ 7,817,916.60
             Interest (as of 12/11/20 at $1,411.57 per diem):       $ 503,814.82
             Late Charge:                                           $     57,316.98
             Other Charges:                                         $    32,361.55
             Total Amount Due:                                      $ 8,360,092.97

  Interest has since continued to accrue on the principal amount of the Loan pursuant to the Note

  and Security Agreements. The foregoing computation of interest is based upon the non-default


                                                  10
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 11 of 94




  contract rate set forth in the Note and Security Agreements; however, Centennial reserves the right

  to seek and recover interest at the highest rate allowed pursuant to the Note and Security

  Agreements, Florida Statutes § 687.071, and other applicable law.

         33.     The Borrower is additionally liable to Centennial for attorneys’ fees, court costs,

  and related expenses incurred by Centennial in connection with its efforts herein, or otherwise, in

  prosecuting and enforcing its right sand remedies pursuant to the Note and Security Agreements,

  including attorneys’ fees and costs paid by Centennial to its undersigned counsel as compensation

  and reimbursement for its efforts to enforce the Note and Security Agreements.

                COUNT I: BREACH OF CONTRACT AGAINST BORROWER

         34.     This is an action for damages against the Borrower resulting from his default

  pursuant to the terms of the Note and Security Agreements.

         35.     Centennial realleges and reincorporates paragraphs 1 through 33 of this Complaint

  as though fully set forth herein.

         36.     The Note and Security Agreement are valid, enforceable contracts.

         37.     The Borrower has breached the Note and Security Agreements and is in default

  thereunder as a result of his failure to replay the obligation outstanding under the Note in full as

  required by the Note and Security Agreements.

         38.     The Borrower has breached the Note and Security Agreements and is in default

  thereunder as a result of his failure to comply with his obligations thereunder, which failures

  constitute specified events of default, as more fully identified in paragraphs 28, 29, and 30 supra.

         39.     As a result of the Borrower’s failure to make payments as required under the Note

  and Security Agreements, as well as other events of default more fully described above, the entire

  remaining principal balance due under the Loan in the amount of $7,817,916.60, together with



                                                  11
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 12 of 94




  accrued and unpaid interest in the amount of $503,814.82, as of December 11, 2020, and late and

  other charges in the amount of $38,361.55, for an aggregate amount of $8,360,092.97, together

  with prejudgment interest, attorneys’ fees and other costs of collection, is due and owing to

  Centennial under the Note and Security Agreements.

         40.     Centennial has been damaged by the Borrower’s breach.

         41.     Attorneys’ fees and court costs are recoverable pursuant to the Note and Security

  Agreements as a component of the Loan.

         42.     Centennial owns and holds the originals of the Loan Documents, to the extent

  required by law to bring these causes of action.

         43.     As a direct and proximate cause of the Borrower’s actions, Centennial has been

  harmed, and will continue to be harmed during the pendency of this action absent some form of

  prejudgment relief, as a result of the Borrower’s knowing and intentional breaches of the Note and

  Security Agreements.

         WHEREFORE, Centennial requests judgment in its favor:

                 a.      preventing and restraining any further and continue damages to Centennial

                         by the Borrower by further continuing its breaches of the Note and Security

                         Agreements, by enjoining and restricting the Borrower from:

                       i.       interfering with the placement of the Pledged Payments into the

                                Depository Account; or

                      ii.       directing the Team to may payments due under the Contract Salary,

                                including without limitation the Pledged Payments, to any other

                                account that is not the Depository Account; and




                                                     12
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 13 of 94




                 b.      for damages against the Borrower in the full amount of the Loan, plus

                         interest, court costs, and reasonable attorneys’ fees recoverable pursuant to

                         the Note and Security Agreements, and for such other and further relief this

                         Court deems just and equitable.

          COUNT II: SPECIFIC PERFORMANCE OF SECURITY AGREEMENT

         44.     This is an action for specific performance under the Security Agreements and

  against the Borrower and Team as result of the Borrower’s breaches of the Security Agreements.

         45.     Centennial realleges and reincorporates paragraphs 1 through 33 of this Complaint

  as though fully set forth herein.

         46.     Pursuant to the terms of the Security Agreements, Centennial was granted a

  perfected security interest in the Pledged Payments owed to the Borrower under the Player’s

  Contract.

         47.     At all times relevant hereto, the Security Agreements required the Borrower to

  cause all Pledged Payments due under the Player’s Contract to be electronically deposited directly

  into the Designated Account at Centennial.

         48.     Under the Security Agreements, the Borrower has expressly authorized the Team

  to electronically deposit into the Designated Account the Pledged Payments that would otherwise

  be paid directly to the Borrower by the Team under the Player’s Contract until such time as

  Centennial has received full payment under the terms of the Loan.

         49.     Under the Security Agreement, the Borrower has further authorized Centennial to

  directly provide the Team with the Borrower’s financial institution information and account and

  routing numbers, as well as any other relevant instructions for the Designated Account, in order to




                                                  13
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 14 of 94




  facilitate the Team’s compliance with the Security Agreement to directly deposit the Pledged

  Payments into the Designated Account.

         50.    As of the date of filing this Complaint, the Loan remains outstanding.

         51.    As of the date of filing this Complaint, Centennial has ceased to receive deposits

  from the Borrower or on the Borrower’s behalf into the Designated Account.

         52.    Centennial has been damaged based upon the conduct of both the Borrower and the

  Team in refusing to comply with the express terms of the Security Agreement.

         53.    As a direct and proximate cause of the Borrower and Team’s actions, Centennial

  has been harmed, and will continue to be harmed during the pendency of this action absent some

  form of prejudgment relief, as a result of the Borrower’s knowing and intentional breaches of the

  Note and Security Agreements.

         WHEREFORE, Centennial requests judgment in its favor:

                a.       preventing and restraining any further and continue damages to Centennial

                         by the Borrower and Team by further continuing its breaches of the Security

                         Agreements, by enjoining and restricting the Borrower and Team from:

                       i.          interfering with the placement of the Pledged Payments into the

                                   Depository Account; or

                      ii.          directing payments due under the Contract Salary, including without

                                   limitation the Pledged Payments, to any other account that is not the

                                   Depository Account; and

                b.       awarding specific performance under the Security Agreements requiring the

                            Borrower to comply with all terms thereunder, including the deposit of all

                            monies paid or to be paid to the Borrower to be remitted directly into the



                                                    14
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 15 of 94




                         Designated Account, together with court costs and reasonable attorneys’

                         fees recoverable pursuant to the Security Agreement, and such other and

                         further relief this Court deems just and equitable.

                           COUNT III: DECLARATORY JUDGMENT

         54.     This is an action against the Borrower and the Team or declaratory relief pursuant

  to the “Declaratory Judgment Act,” codified at 28 U.S.C. § 2201, as well as other applicable law.

         55.     Centennial realleges and reincorporates paragraphs 1 through 33 of this Complaint

  as though fully set forth herein.

         56.     Pursuant to the terms of the Security Agreements, Centennial was granted a

  perfected security interest in the Pledged Payments owed to the Borrower under the Player’s

  Contract.

         57.     At all times relevant hereto, the Security Agreements required the Borrower to

  cause all Pledged Payments due under the Player’s Contract to be electronically deposited directly

  into the Designated Account at Centennial.

         58.     Under the Security Agreements, the Borrower has expressly authorized the Team

  to electronically deposit into the Designated Account the Pledged Payments that would otherwise

  be paid directly to the Borrower by the Team under the Player’s Contract until such time as

  Centennial has received full payment under the terms of the Loan.

         59.     Under the Security Agreement, the Borrower has further authorized Centennial to

  directly provide the Team with the Borrower’s financial institution information and account and

  routing numbers, as well as any other relevant instructions for the Designated Account, in order to

  facilitate the Team’s compliance with the Security Agreement to directly deposit the Pledged

  Payments into the Designated Account.



                                                  15
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 16 of 94




         60.     As of the date of filing this Complaint, the Loan remains outstanding.

         61.     As of the date of filing this Complaint, Centennial has ceased to receive deposits

  from the Borrower or on the Borrower’s behalf into the Designated Account.

         62.     The Borrower has caused the Team to either (i) remit “live checks” to the Borrower

  personally, in lieu of electronic payments, so as to divert the Pledged Payments from being

  electronically deposited into the Designated Accounts, or (ii) has revoked its prior authorization

  provided to the Team to electronically deposit the Pledged Payments into the Designated Account

  and is now instructing the Team to make said deposits into separate accounts not controlled by

  Centennial.

         63.     The Borrower’s actions are in breach of the Security Agreement.

         64.     The Team is complacent in the Borrower’s breach of the Security Agreement, and

  either refuses or is unwilling to directly deposit the Pledged Payments into the Designated Account

  as required under the Security Agreement.

         65.     There is a genuine and bona fide dispute and an actual controversy and

  disagreement as between Centennial and the Defendants regarding the Team’s obligation to

  directly deposit the Pledged Payments into the Designated Account as required under the Security

  Agreement regardless of any contrary instructions provided to the Team by the Borrower.

         66.     Centennial in good faith requests that this Court declare that (i) the Team is

  obligated to direct payments of the Pledged Payments directly into the Designated Account until

  such time as the Loan is paid in full, and (ii) the Borrower is precluded from interfering with the

  Team’s compliance with the Security Agreement.




                                                  16
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 17 of 94




         67.     The disagreement as between Centennial and the Defendants is ripe, and the parties

  are unsure as to their relative rights and remedies under the Security Agreement and require this

  Court’s declaratory relief in order to proceed.

         WHEREFORE, Centennial requests declaratory judgment in its favor and against the team

  declaring that (i) the Team is bound to direct all Pledged Payments due to the Borrower under the

  Player’s Contract to be electronically deposited into the Designated Account as agreed by the

  Borrower in the Security Agreement, (ii) the Borrower is precluded from interfering with the

  Security Agreement and altering and/or re-directing the Team’s payments of the Pledged Payments

  to any other account or person other than the Designated Account, and (iii) for any and all such

  other and further relief this Court deems just and equitable.

         Dated this 7th day of January, 2021.

                                                /s/ John A. Anthony
                                                JOHN A. ANTHONY, ESQUIRE
                                                Florida Bar Number: 0731013
                                                janthony@anthonyandpartners.com
                                                ANDREW J. GHEKAS, ESQUIRE
                                                Florida Bar Number: 0119169
                                                aghekas@anthonyandpartners.com
                                                ANTHONY & PARTNERS, LLC
                                                100 South Ashley Drive, Suite 1600
                                                Tampa, Florida 33602
                                                Telephone: (813) 273-5616
                                                Attorneys for Centennial




                                                    17
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 18 of 94




                EXHIBIT “A”
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 19 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 20 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 21 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 22 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 23 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 24 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 25 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 26 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 27 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 28 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 29 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 30 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 31 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 32 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 33 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 34 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 35 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 36 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 37 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 38 of 94




                EXHIBIT “B”
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 39 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 40 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 41 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 42 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 43 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 44 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 45 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 46 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 47 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 48 of 94




                EXHIBIT “C”
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 49 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 50 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 51 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 52 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 53 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 54 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 55 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 56 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 57 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 58 of 94




                EXHIBIT “D”
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 59 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 60 of 94




                EXHIBIT “E”
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 61 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 62 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 63 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 64 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 65 of 94




                EXHIBIT “F”
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 66 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 67 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 68 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 69 of 94




                EXHIBIT “G”
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 70 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 71 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 72 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 73 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 74 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 75 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 76 of 94




                EXHIBIT “H”
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 77 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 78 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 79 of 94




                 EXHIBIT “I”
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 80 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 81 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 82 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 83 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 84 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 85 of 94




                 EXHIBIT “J”
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 86 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 87 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 88 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 89 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 90 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 91 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 92 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 93 of 94
Case 0:21-cv-60045-RAR Document 1 Entered on FLSD Docket 01/07/2021 Page 94 of 94
